IN THE SUPREME COURT OF THE STATE                OF NEVADA

                CARLOS ALFREDO GURRY,                                   No. 68144
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.
                                                                             FILED
                                                                              FEB 1 0 2016


                                        ORDER OF AFFIRMANCE
                            This is a pro se appeal from an order denying a postconviction
                petition for a writ of habeas corpus." Eighth Judicial District Court, Clark
                County; Elissa F. Cadish, Judge.
                            Appellant filed his petition on January 26, 2015, 21 years after
                remittitur issued from his direct appeal on January 25, 1994. Thus,
                appellant's petition was untimely filed.    See NRS 34.726(1). Appellant's
                petition was also successive because he had previously sought
                postconviction relief, 2 and it constituted an abuse of the writ to the extent
                it raised new and different claims.        See NRS 34.810(2). Appellant's
                petition was therefore procedurally barred absent a demonstration of good
                cause and prejudice.     See NRS 34.726(1). Further, because the State




                      'This appeal has been submitted for decision without oral argument,
                NRAP 34(0(3), and we conclude that the record is sufficient for our review
                and additional briefing is unwarranted. See Luckett v. Warden, 91 Nev.
                681, 682, 541 P.2d 910, 911 (1975).

                      2 Gurryv. State, Docket No. 27922 (Order Dismissing Appeal,
                December 20, 1996); Gurry v. State, Docket No. 52185 (Order of
                Affirmance, July 23, 2009); Gurry v. State, Docket No. 64310 (Order of
SUPREME COURT
                Affirmance, March 12, 2014).
        OF
     NEVADA


(0) I947A
                    pleaded laches, appellant was required to overcome the presumption of
                    prejudice to the State. See NRS 34.800(1), (2).
                                  Appellant contends that the district court erred by denying his
                    petition because he is actually innocent.   See Mazzan v. Warden, 112 Nev.
                    838, 842, 921 P.2d 920, 922 (1996) (recognizing that procedurally
                    defaulted claims may be considered if a petitioner demonstrates he is
                    actually innocent). Appellant fails to demonstrate that the district court
                    erred by denying his petition because he fails to demonstrate that he is
                    actually innocent.      See Calderon v. Thompson, 523 U.S. 538, 559 (1998)
                    (explaining that a claim of actual innocence must be based on new
                    evidence); Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001).
                    Appellant also fails to demonstrate that the district court erred by
                    rejecting the various motions he filed incident to the petition, see Mazzan
                    v. State, 109 Nev. 1067, 1070, 863 P.2d 1035, 1036 (1993) ("This court may
                    look to general civil or criminal rules for guidance only when the statutes
                    governing habeas proceedings have not addressed the issue presented."),
                    and his motion for the appointment of counsel,             see NRS 34.750.
                    Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED. 3



                       (-CAA ("12-                  .J                                       J.
                    Parraguirre        Li




                           3 Wehave received the documents submitted by appellant in this
                    matter on June 30, 2015, August 17, 2015, and September 22, 2015, and
                    conclude that no relief is warranted based upon these submissions.
SUPREME COURT
       OF
     NEVADA
                                                            2
(0) 1947A TtlY§V.
                 CHERRY, J., concurring:
                            I concur.




                 cc: Hon. Elissa F. Cadish, District Judge
                      Carlos Alfredo Gurry
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e